Pee Cueiam.
The conclusion reached is that the evidence, when considered in the light most favorable to plaintiff, presented a question for jury determination upon the issues submitted. Defendant’s motions for judgment of nonsuit were properly overruled.
Careful consideration of each of the assignments of error brought forward and discussed in defendant’s brief fails to disclose any error of law deemed of sufficient perjudicial effect to warrant a new trial. As to assignments of error relating to the court’s charge, the instructions given were sufficient to draw into focus the crucial questions of fact for jury determination and to apply the law thereto in substantial accord with the decisions of this Court. No new question of law is involved. Hence, it would serve no useful purpose to discuss each of defendant’s assignments of error in detail.
No error.